DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 9, the claim references a medical scanner and bed, but they are not positively recited, only relative to the head holder itself. Thus, the limitations of 15 and 16 are moot, as the bed/medical scanner are only recited in reference. This needs to be clarified. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, and 16 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivan (US 2019/0182415, PCT/IL2016/050408). 
Regarding claims 1, 3-4 and 9, Sivan discloses and teaches a head holder for a medical scanner including at least one movable component capable of moving with a patient when a head is placed on the movable component during brain imaging, and one or more inertial measurement units attached to the component, wherein the measurement units measure motion data in time domain and wherein changes in orientation of the movable unit can transmit inertial data (0201-0204) to a processing system for recording in real time (0038-0042, Abs, 0288-0293, 0296-0302).

Additionally, Sivan discloses and teaches the use of imaging, and the use of a non-metallic holder element connected to an arm capable of moving in an out of a field of view of the imager. Finally, the computer system provides communication of inertial data during imaging to track motion patterns of the head (Abs, 0201-0204, including reference to STMMicroelectronics and Sensonor IM units integrated into tri-axial accelerometers and head mounting disclosures).

Regarding claims 7-8, Sivan discloses utilization of various IMU configurations including placement structures to be worn, embedded, or spaced from the head of the patient.

Regarding claims 13-14 and 16, Sivan discloses the use of inertial measurement units which include 3-axis gyroscopes and 3-axis accelerometers, as well as the measurement of rotation, speed, orientation, displacement, or acceleration over time and the integration of motion measurements for storage and processing with imaging data (0200-0204) as well as the use of a separate component as the head holder which can be used on a bed of a medical scanner)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivan in view of Caluser (US 2019/0000318). 
Regarding claims 2, 10-11, and 17-20, Sivan discloses the integration of the motion tracker, system, and methods with medical imaging, but does not specify CT/PET/SPECT, imaging as the integrated imaging, nor the processing of the motion data of the system with PET data for reconstruction. Attention is hereby directed to the teaching reference to Caluser, which specifically discloses and teaches wearable monitors for inertial and motion data tracking including both gyroscope and accelerometer data and the integration of such data with PET/CT combination or hybrid data for reconstruction (0092, claims 36-38, 0083, and 0047-0054). The system can utilize motion triggers for controlling acquisition and additionally discloses system communications for such end (0047, 0052-0054). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the system and methods of Caluser for imaging monitoring in a PET/CT/SPECT system with those of Sivan in order to acquire and track head moition in a field of view for feedback to the system controls (Abs, 0200-0205, 0288-0293 Sivan).


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivan in view of Veltz (US 2017/0173262). While Sivan discloses and teaches wearable components and supports for .

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivan in view of Hsieh (US 2018/0350081). Regarding claims 15-16, Sivan discloses and teaches the head holder as an independent component, but does not disclose sensors elements integrated into or with a bed. Attention is hereby directed to the reference to Hsieh which specifically discloses IMU based motion detection whereby the elements are integrated into a table or support (0017-0024). It would have been obvious to have utilized the bed-integrated arrangement of Hsieh with the components of Sivan as the proximity calculations and sensor elements of Hsieh provide motion thresholding and feedback control of an imaging procedure (Abs, 0017-0024, Hsieh).



Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Instant references disclose the 3-axis accelerometer and gryoscopes for measurement, but fails to disclose the integration of such with a 3-axis magnetometer with all the additional limitations of claims 9 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793